People v Lancaster (2015 NY Slip Op 03566)





People v Lancaster


2015 NY Slip Op 03566


Decided on April 29, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 29, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
ROBERT J. MILLER, JJ.


2012-02104
 (Ind. No. 969/11)

[*1]The People of the State of New York, respondent, 
vJason Lancaster, appellant.


Lynn W. L. Fahey, New York, N.Y. (Reyna E. Marder of counsel), for appellant, and appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Linda Breen of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of Supreme Court, Kings County (Guzman, J.), rendered February 16, 2012, convicting him of burglary in the second degree, petit larceny, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant's omnibus motion which was to suppress physical evidence.
ORDERED that the judgment is affirmed.
The suppression court correctly determined that the police had reasonable suspicion to stop the defendant based upon their observations (see People v Martinez, 80 NY2d 444; People v Cantor, 36 NY2d 106; People v Lightfoot, 124 AD3d 802; People v Williams, 120 AD3d 1441). The court also correctly determined that the police properly searched the bag that the defendant had been carrying because he abandoned it (see People v Ramirez-Portoreal, 88 NY2d 99; People v Oliver, 39 AD3d 880). The defendant failed to establish that he was deprived of the effective assistance of counsel (see People v Benevento, 91 NY2d 708, 712-713; People v Baldi, 54 NY2d 137).
The defendant's remaining contentions, raised in his pro se supplemental brief, are without merit.
MASTRO, J.P., CHAMBERS, AUSTIN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court